SECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549 FORM 8-K CURRENT REPORTPursuant to Section 13 or 15(d) of theSecurities Exchange Act of 1934 Date of report (Date of earliest event reported): February 25, 2016 NIGHTCULTURE, INC.(Exact name of registrant as specified in Charter) Nevada0-4964873-1554122(State or other jurisdiction of incorporation or organization)(CommissionFile No.)(IRS EmployerIdentification No.)6400 Richmond AvenueHouston, Texas 77057(Address of Principal Executive Offices)(Zip Code) 832-535-9070(Issuer Telephone number)(Former name or former address, if changed since last report)Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2. below):¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure.On February 25, 2016, NightCulture, Inc. issued a press release announcing the planned opening a second Stereo Live venue to be located in Dallas, Texas. A copy of the press release is attached hereto as Exhibit99.1.In accordance with General Instruction B.2. of Form 8-K, the press release shall not be deemed "filed" for the purposes of Section 18 of the Exchange Act of 1934 or otherwise subject to the liabilities of that section, and such information and exhibit shall not be deemed incorporated by reference into any filing under the Securities Exchange Act of 1934 or under the Securities Act of 1933 except as shall be expressly set forth by specific reference in such a filing.Item 9.01 Financial Statements and Exhibits.(d) Exhibits ExhibitNo.:Description: 99.1Press Release, dated February 25, 2016 2SIGNATURESPursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. NIGHTCULTURE, INC.Dated: February 26, 2016By:/s/ Michael LongMichael LongPresident3
